Gaynor, J.:
The plaintiff made a requisition on the. defendant, who is the clerk .of Kings county, for a search against “Catherine Joyce, wife of Edward Joyce”, and this action is against' the said clerk for damages for negligence in omitting from his return a judgment against Cassie Joyce. . “ Cassie ” is said to be a diminution of Catherine, like Katie, but if.it be it is not gpnerally known or used as such, We are referred to no authority which would, sustain. the conclusion that the' omission of'the judgment was negligence.
The. judgment is affirmed.
Hirschberg P. J., Woodward, Rich and Miller, JJ., concurred.
Judgment of the Municipal-Court affirmed^ with costs.